Citation Nr: 1039715	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-27 655	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD), to 
include a psychiatric disorder manifested by claustrophobia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March and September 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claims.  

The Veteran was afforded a hearing before a decision review 
officer (DRO) in April 2008.  A copy of the transcript has been 
associated with the record.

The Board acknowledges that the United States Court of Appeals 
for Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any psychiatric disability that 
may reasonably be encompassed by a veteran's description of the 
claim, reported symptoms, and the other information of record. 
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this 
instance, the Board notes that the Veteran filed a claim to 
reopen entitlement to service connection for PTSD in June 2001 
which was denied by the Board in a May 2005 decision.  As 
evidenced by the claims folder, the Veteran did not file a timely 
appeal as to the Board's decision.  38 C.F.R. § 20.1105 (2010).  
Moreover, the Veteran has not contended during the course of the 
current appeal that his claimed in-service disease and stressors 
have specifically caused his PTSD.  Accordingly, the Board has 
characterized the issue on appeal as entitlement to an acquired 
psychiatric disorder other than PTSD, to include a disorder 
manifested by claustrophobia.




FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
support a finding that a relationship exists between the 
Veteran's current low back disability and his period of active 
service.

2.  The competent and probative evidence does not show that the 
Veteran's currently diagnosed acquired psychiatric disorder is 
related to his service.


CONCLUSIONS OF LAW

1.  A current low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  An acquired psychiatric disorder other than PTSD, to include 
a disorder manifested by claustrophobia, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disability as well as an acquired psychiatric disorder, to 
include a disorder manifested by claustrophobia.  In the interest 
of clarity, the Board will discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in June 2005, and notice with respect to the effective-
date element of the claim by a letter mailed in June 2006.  
Although the June 2006 letter pertaining to the effective-date 
element of the claim was provided after the initial adjudication 
of the acquired psychiatric disorder claim, the Board finds that 
the Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim in November 2007, August 2008, and November 2008 SSOCs.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA treatment records.  In 
addition, as will be discussed in greater detail below, the RO 
attempted to verify the Veteran's claimed in-service stressors 
through referral to the United States Armed Services Center for 
Unit Records Research (CURR) as well as through the United States 
Army Crime Records Center.

In general, VA's duty to assist includes obtaining records from 
the Social Security Administration (SSA).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that 
in February 2008, the RO attempted to obtain the Veteran's SSA 
records.  In a subsequent February 2008 report, SSA informed VA 
that it did not have any of the requested records for the Veteran 
because the Veteran's folder in the Federal Records Center (FRC) 
was destroyed.  Based upon this record, the Board finds that 
additional attempts to obtain these records, if any, would be 
futile.

The Veteran was afforded VA examinations in July 2006.  The 
examination reports reflect that the examiners interviewed and 
examined the Veteran, reviewed his claims folder, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  In his August 2006 and September 2007 
substantive appeals [VA Form 9], the Veteran declined the option 
of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for a Low Back Disability

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"- the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In this case, the medical evidence of record indicates diagnoses 
of degenerative changes of the lumbosacral spine.  See, e.g., the 
July 2006 VA examination report.   

Concerning in-service disease, a review of service treatment 
records during the Veteran's period of military service reveals 
treatment for back pain on February 4, 1972.  Specifically, the 
Veteran complained of back pain for the past two days and was not 
able to bend.  Upon physical examination, the service treatment 
physician noted no muscle spasm and full range of motion.  
However, the treating physician also reported complaints of pain 
on palpation from L-1 to L-5 and complaints of discomfort of 
movement in all directions, to include flexion, extension, 
bending, and twisting.  The Veteran was not diagnosed with any 
low back disability, but was prescribed water therapy treatment.  
The remainder of the Veteran's service treatment records is 
otherwise negative for complaints of pain, treatment, or 
diagnosis of a low back disability.  On the contrary, his August 
1973 service separation examination report reveals a normal spine 
and other musculoskeletal evaluation.  Further, the record does 
not reflect medical evidence showing any manifestations of 
arthritis of the lumbosacral spine during the one-year 
presumptive period or after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2009).   Pertinently, the record 
does not reflect any findings of arthritis until more than twenty 
years after the Veteran's separation from active service.  

With respect to in-service injury, the Veteran testified that he 
injured his back when working as a boatmate in the Navy, which 
required him to load supplies on and off his ship.  See the April 
2008 DRO hearing transcript, pgs. 1-2.  Although the Veteran's 
service treatment records do not reflect an in-service accident 
as reported by the Veteran, the Board notes that the Veteran is 
competent to attest to experiencing such an accident during 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of an 
injury to his lower back during his period of active military 
service.  There is nothing in the claims folder to suggest that 
the Veteran did not sustain the accident as described and the 
Board finds his testimony regarding the incident to be credible.  

Turning to whether there is a nexus between the in-service injury 
and the current disability, the Board finds that the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed low back disability is unrelated to his period of 
active duty.  The only competent medical opinion of record 
concerning the issue of medical nexus is the report of the July 
2006 VA examiner.  Specifically, the examining VA orthopedist 
concluded in a May 2008 addendum, "[i]t is my opinion that [the] 
[V]eteran's current back disorder was not at least as likely as 
not incurred in the service."  The VA examiner's rationale was 
based on a consideration of the Veteran's service treatment 
records, in particular the February 1972 record discussed above 
pertaining to the Veteran's treatment for back pain, as well as 
the examiner's finding that "the [Veteran's] current back 
condition is consistent with the [V]eteran's current age." 

The July 2006 VA examination report and May 2008 addendum appear 
to have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, in rendering his opinion, the VA examiner reviewed 
the Veteran's claims folder, to include his reported in-service 
back injury.  

While an October 2008 VA treatment record indicates that the 
Veteran had experienced lumbar pain since 1974, the notation 
appears to be a mere recitation of  the Veteran's self-reported 
lay history, and such a recitation does not constitute an actual 
medical opinion addressing either diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  The Board places greater 
probative value on the opinion reached by the VA examiner which 
is based not only on an examination of the Veteran, but included 
a review of the Veteran's claims folder. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including back pain), 
has presented no clinical evidence of a nexus between his low 
back disability and his military service.  The Board finds that 
the Veteran as a lay person is not competent to associate any of 
his claimed symptoms to his in-service back injury.  That is, the 
Veteran is not competent to opine on matters such as the etiology 
of his current low back disability.  Such opinion requires 
specific medical training and is beyond the competency of the 
Veteran or any other lay person.  In the absence of evidence 
indicating that the Veteran has the medical training to render 
medical opinions, the Board must find that his contention with 
regard to a medical nexus between his low back disability and his 
military service to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  In that regard, the Veteran appears to be 
contending that he has had lumbar pain continually since service.  
However, the first postservice evidence of complaint of, or 
treatment for, a low back disability is dated in December 1995.  
See a statement from the Veteran dated in December 1995.  This 
was more than twenty years after the Veteran left service in 
August 1973.  

While the Veteran is competent to report back pain over the years 
since service, the Board notes that a lumbar spine disability was 
not reported at the time of his service discharge.  The Board 
finds that his current statements regarding a continuity of 
lumbar spine pain since service are not credible.  His August 
1973 separation examination from service contradicts any current 
assertion that his current low back disability was manifested 
during service.  There is no competent medical evidence that the 
Veteran complained of or was treated for a low back disability 
for many years after his separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  The Board accordingly places no probative 
value on the assertions of the Veteran that there has been a 
continuity of symptomatology dating to service.  Therefore, 
continuity of symptomatology after service is not demonstrated. 

In summary, the evidence does not demonstrate a nexus between the 
in-service incident and the Veteran's current low back 
disability.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.

Service connection for an Acquired Psychiatric Disorder

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The Board notes that the Veteran reported to a service physician 
in August 1973 of an incident when he was five years old of being 
locked inside of a refrigerator and that he has since had a 
history of claustrophobia.  He did not indicate that he was 
diagnosed with any psychiatric disorder at that time.    

To the extent that there is a question as to whether the Veteran 
had a preexisting psychiatric disorder that was aggravated by 
service, the Board notes that no psychiatric disorder was noted 
on the Veteran's August 1971 service enlistment examination and 
thus the presumption of soundness applies.  This presumption 
cannot be rebutted unless there is clear and unmistakable 
evidence that the acquired psychiatric disorder pre-existed and 
was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The Board observes that the Veteran's service 
treatment records do not document the presence of a psychiatric 
disorder or symptoms that may be attributable thereto prior to 
Veteran's in-service psychiatric treatment.  Accordingly, the 
Board finds that there is not clear and unmistakable evidence 
that the Veteran's psychiatric disorder pre-existed service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness 
upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009); see also Bagby 
v. Derwinski, 1 Vet. App. 225, 227.

The record establishes current psychiatric diagnoses.  A July 
2006 VA examination report indicates a diagnosis of depressive 
disorder, not otherwise specified (NOS), with psychotic features.  
Moreover, multiple VA treatment records document a diagnosis of 
paranoid schizophrenia.  

With respect to an in-service incurrence of injury or disease, 
the Veteran contends that he developed claustrophobia while 
confined to a jail cell while serving aboard the USS America.  
See the April 2008 DRO Hearing transcript, pgs. 5-6.    

The Board notes that the Veteran's service treatment records 
document his report of being confined to the brig.  In 
particular, a treatment record dated on February 18, 1972 
documents the Veteran's report that while washing his face, he 
"got dizzy and fell," and struck his head.  However, the 
Veteran's brig supervisor stated that he did not see this 
incident, and the Veteran also stated that he "just had to get 
out of the cell."  An examination of the Veteran at that time 
revealed "unremarkable" findings.  The Veteran was diagnosed 
with a psychophysiological reaction, and the medical officer 
noted that the injury "may not" result in a permanent injury.  

In addition, a brig physical dated on August 9, 1973 documents 
the Veteran's complaints of claustrophobia.  Although the 
examiner found no physical reason as to why the Veteran could not 
return to the brig, the Veteran returned to sick bay and appeared 
"extremely nervous" and had difficulty responding to verbal 
instructions.  A subsequent record dated on August 10, 1973 
further documents the Veteran's complaints of his inability to 
tolerate confinement in the brig because of a history of 
claustrophobia.  Crucially, however, the service treatment record 
does not indicate any psychiatric diagnosis.  Indeed, the 
treating psychiatrist reported that the Veteran's episode did not 
support a psychiatric diagnosis.  Further, the psychiatrist noted 
that the Veteran was incarcerated in the brig twice in the 
previous year "without any significant difficulty."  An 
impression of no medical/psychiatric diagnosis was recorded, and 
the Veteran was found fit for confinement in the brig.  A service 
treatment record dated on August 18, 1973 also documents the 
Veteran's complaints of claustrophobia as a result of being 
confined to the brig.  Notably, the examiner reported that the 
Veteran was fully rational and not agitated; the examiner 
concluded that they saw no reason as to why the Veteran should 
not be returned to confinement in the brig.   

The Veteran also contends that during his period of service in 
1972 while serving aboard the USS America, he witnessed a friend 
jump overboard and also saw a fellow sailor sucked into the 
engine of an airplane.  See, e.g., the April 2008 DRO hearing 
transcript, page 4. 

However, the Board finds the Veteran's statements to be lacking 
in probative value in light of the Veteran's entire medical 
history, which shows no such report of these incidents in-service 
or for many years thereafter.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised].  The evidence of record does not 
indicate the Veteran's report of these incidents until January 
1996, more than twenty years after the Veteran's August 1973 
discharge from active duty.  

The Board also notes that the RO contacted the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)) in May 2008 and 
requested verification of the Veteran's alleged incidents.  The 
JSRRC responded in May 2008: "the command history [of the USS 
America] did not document any of the incidents as stated in the 
stressor of [the Veteran] ... We were unable to fully document the 
incidents as stated in the stressors of [the Veteran] of a man 
overboard who was not recovered and a man who was killed as the 
result of being sucked into a jet intake."  

Finally, the Board adds that the Veteran's August 1973 separation 
examination is pertinently absent any indication of a psychiatric 
disorder.  Further, the record does not reflect medical evidence 
showing any manifestations of psychoses during the one-year 
presumptive period or after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2010).  On the contrary, the first 
documented complaint or diagnosis of a psychiatric disorder other 
than PTSD was in a January 1996 VA examination when the Veteran 
was diagnosed with psychosis, NOS, more than twenty years after 
the Veteran's August 1973 release from active duty.  

In giving more weight to the entire evidence of record which does 
not indicate a report of the claimed in-service incidents until 
many years after service, the Board observes that lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person (e.g. any evidence not requiring 
that the proponent has specialized education, training, or 
experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can 
competently testify about symptoms and incidents he experienced 
in service.  However, competency must be distinguished from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In the present case, the Board finds that the Veteran's 
history of witnessing his friend jump overboard and a fellow 
sailor sucked into a jet intake while serving aboard the USS 
America not credible in light of both the report of these 
incidents until many years after service as well as the negative 
findings by JSRRC.  

The Veteran was afforded a VA medical examination for his 
acquired psychiatric disorder in September 2006.  The examiner 
considered the Veteran's report of his history of mental health 
treatment and use of psychiatric medication, and rendered a 
diagnosis of depressive disorder, NOS, with psychotic features.  
In a September 2007 addendum, the VA examiner also considered the 
Veteran's service treatment records discussed above pertaining to 
his treatment for claustrophobia and diagnosis of 
psychophysiological reaction.  Despite the Veteran's in-service 
treatment for claustrophobia and diagnosis of psychophysiological 
reaction as well as his postservice mental health treatment, the 
VA examiner concluded that "it is less than likely that [the 
Veteran's] military service caused his subsequent depressive 
disorder with psychotic features."  The examiner's rationale for 
his conclusion was based on the absence of psychotic features 
noted while the Veteran was on active duty, as well as a review 
of the Veteran's postservice mental health treatment.  

The September 2006 VA examination report and September 2007 
addendum appear to have been based upon thorough review of the 
record, thorough examination of the Veteran, and analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the VA examiner's opinion appears to be consistent 
with the Veteran's documented medical history, which is absent 
any report of symptomatology of a psychiatric disorder for many 
years after service.  Further, in rendering the opinion, the VA 
examiner specifically considered the Veteran's in-service 
treatment for claustrophobia and diagnosis of psychophysiological 
reaction, and determined that the Veteran's current psychiatric 
disorder was not caused by these periods of treatment.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he has 
failed to do so.  See 38 U.S.C.A.           § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including depression 
and claustrophobia), has presented no clinical evidence of a 
nexus between his current psychiatric disorder and his military 
service.  Furthermore, the Board has found his statements 
regarding witnessing his friend's death and a sailor jumping into 
a jet intake during service to be not credible.  Likewise, the 
Board finds that the Veteran as a lay person is not competent to 
associate any of his claimed symptoms to his claimed psychiatric 
disorder during service.  That is, the Veteran is not competent 
to opine on matters such as the etiology of his current 
psychiatric disorder.  Such opinion requires specific medical 
training and is beyond the competency of the Veteran or any other 
lay person.  In the absence of evidence indicating that the 
Veteran has the medical training to render medical opinions, the 
Board must find that his contention with regard to a medical 
nexus between his psychiatric disorder and his military service 
to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Accordingly, the statements offered by the Veteran in support of 
his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a psychiatric disorder continually 
since service.  However, as mentioned above, the first 
postservice evidence of complaint of, or treatment for, a 
psychiatric disorder other than PTSD is in January 1996.  See a 
VA examination report dated in January 1996.  This was more than 
twenty years after the Veteran left service in August 1973.  

The Board notes that while the Veteran is competent to report 
psychiatric symptomatology over the years since service, no 
psychiatric disorder was reported at the time of his service 
discharge.  The Board finds that his current statements regarding 
a continuity of a psychiatric disorder since service are not 
credible.  His August 1973 separation examination contradicts any 
current assertion that his current psychiatric disorder was 
manifested during service.  There is no competent medical 
evidence that the Veteran complained of or was treated for a 
psychiatric disorder for many years after his separation from 
service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  The Board accordingly places no probative value on 
the assertions of the Veteran that there has been a continuity of 
symptomatology dating to service.  Therefore, continuity of 
symptomatology after service is not demonstrated. 

Based upon a comprehensive review of the entire record, the Board 
finds the opinion of the September 2006 VA examiner to be 
persuasive that the evidence does not support that a relationship 
exists between the Veteran's acquired psychiatric disorder and 
his military service.  Therefore, the claim for entitlement to 
service connection must be denied.  The preponderance of the 
evidence is against the Veteran's claim.

Additional comment

The medical evidence of record also indicates a diagnosis of 
polysubstance abuse in remission.  See an April 1998 VA 
examination report.  The Board notes that service connection may 
not be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010); see 
also VAOPGPREC 2-97 (January 16, 1997).


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include a disorder manifested by 
claustrophobia, is denied. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


